 

Exhibit 10.63

FIRST AMENDMENT

THIS FIRST AMENDMENT dated as of January 22, 2015 (this “Amendment”) amends the
Senior Term Loan Agreement (the “Loan Agreement”) dated as of June 19, 2014
among PROLOGIS, L.P., various affiliates thereof, various lenders and BANK OF
AMERICA, N.A., as Administrative Agent.  Unless otherwise defined herein,
capitalized terms used herein have the respective meanings set forth in the Loan
Agreement.

WHEREAS, the parties have agreed to amend certain terms and provisions of the
Loan Agreement as more particularly described herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 AMENDMENT. Upon the effectiveness hereof, the Loan Agreement shall be
amended as set forth below.

 

1.1

Revised Definitions. Each of the following definitions is deleted and replaced
in its entirety with the following corresponding definition:

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and a Qualified Institution (with the consent of any party whose consent
is required by Section 14.6.2), and accepted by Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by use of an electronic platform) approved by
Administrative Agent.

“Euro Loan Notice” means a notice of (a) a Euro Borrowing, (b) a conversion of
Euro Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.3.1, which shall be substantially in the form of
Exhibit A-1 or such other form as may be approved by Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Borrower.

“Sterling Loan Notice” means a notice of (a) a Sterling Borrowing, (b) a
conversion of Sterling Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 5.3.1, which shall be substantially in the form of
Exhibit A-4 or such other form as may be approved by Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Borrower.

“U.S. Loan Notice” means a notice of (a) a U.S. Borrowing, (b) a conversion of
U.S. Loans denominated in Dollars from one Type of Dollar-denominated Loans to
the other or (c) a continuation of Eurocurrency Rate Loans, pursuant to
Section 3.3.1, which shall be substantially in the form of Exhibit A-2 or such
other form as may be approved by Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Yen Loan Notice” means a notice of (a) a Yen Borrowing, (b) a conversion of Yen
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 4.3.1, which shall be substantially in the form of
Exhibit A-3 or such other form as may be approved by Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by Administrative Agent), appropriately completed and
signed by a Responsible Officer of the applicable Borrower.

 

1.2

Eurocurrency Rate. The definition of “Eurocurrency Rate” is amended by adding
the following at the end thereof:

If the Eurocurrency Rate for any Interest Period shall be less than zero (0),
such rate shall be deemed to be zero (0) for such Interest Period for all
purposes of this Agreement.

 

1.3

Euro Borrowing Procedures. Section 2.3.1 is deleted and replaced with the
following:

Section 2.3.1 Procedures for Euro Borrowings.  Each Euro Borrowing, each
conversion of Euro Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other and each continuation of Eurocurrency Rate

 

--------------------------------------------------------------------------------

 

Loans shall be made upon the requesting Euro Borrower’s irrevocable notice to
Administrative Agent, which may be given by (A) telephone or (B) a Euro Loan
Notice; provided that any telephonic notice must be confirmed immediately by
delivery to Administrative Agent of a Euro Loan Notice.  Each such notice must
be received by Administrative Agent not later than 11:00 a.m. (a) three Business
Days prior to the requested date of any Euro Borrowing of, conversion to or
continuation of, Eurocurrency Rate Loans (other than a Euro Borrowing
denominated in Yen), (b) four Business Days prior to the requested date of any
Euro Borrowing denominated in Yen or any continuation of Eurocurrency Rate Loans
denominated in Yen, and (c) one Business Day prior to the requested date of any
Euro Borrowing of Base Rate Loans or of any conversion of Eurocurrency Rate
Loans denominated in Dollars to Base Rate Loans.  Each Euro Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount permitted by Section 6.1.1.  Each Euro Borrowing of or conversion to Base
Rate Loans shall be in a principal amount permitted by Section 6.1.1.  Each Euro
Loan Notice shall specify (i) the jurisdiction of the applicable Euro Borrower
and whether such Borrower is a Foreign Borrower, (ii) whether the applicable
Euro Borrower is requesting a Euro Borrowing, a conversion of Euro Loans
denominated in Dollars from one Type of Dollar-denominated Loans to the other,
or a continuation of Eurocurrency Rate Loans, (iii) the requested date of the
Euro Borrowing, conversion  or continuation, as the case may be (which shall be
a Business Day), (iv) the principal amount of Euro Loans to be borrowed,
converted or continued, (v) the Type of Euro Loans to be borrowed or to which
existing Euro Loans denominated in Dollars are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto and
(vii) the currency of the Euro Loans to be borrowed or continued.  If the
requesting Euro Borrower fails to specify a currency in a Euro Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in Euro.  If
the requesting Euro Borrower fails to specify a Type of Euro Loan in a Euro Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then (A) if the applicable Euro Loans are denominated in Dollars, such Euro
Loans shall be made as, or converted to, Base Rate Loans; and (B) if the
applicable Euro Loans are denominated in a currency other than Dollars, such
Euro Loans shall be made in the currency requested or, in the case of a
continuation, continued in the same currency, as Eurocurrency Rate Loans with an
Interest Period of one month.  Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the requesting Euro
Borrower requests a Euro Borrowing of, conversion to or continuation of,
Eurocurrency Rate Loans in any such Euro Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  No Euro Loan may be converted into or continued as a Euro Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Euro Loan and reborrowed in the other currency.

 

1.4

Euro Prepayments. The lead-in in Clause (a) of the first proviso in Section
2.4.1 is deleted and replaced with the following:

(a) such notice must be in a form acceptable to Administrative Agent and be
received by Administrative Agent not later than 11:00 a.m.,

 

1.5

U.S. Borrowing Procedures. Section 3.3.1 is deleted and replaced with the
following:

Section 3.3.1 Procedures for U.S. Borrowings.  Each U.S. Borrowing, each
conversion of U.S. Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other, and each continuation of Eurocurrency
Rate Loans shall be made upon the requesting U.S. Borrower’s irrevocable notice
to Administrative Agent, which may be given by (A) telephone or (B) a U.S. Loan
Notice; provided that any telephonic notice must be confirmed immediately by
delivery to Administrative Agent of a U.S. Loan Notice.  Each such notice must
be received by Administrative Agent not later than 11:00 a.m. (a) three Business
Days prior to the requested date of any U.S. Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans (other than a U.S. Borrowing denominated
in Yen), (b) four Business Days prior to the requested date of any U.S.
Borrowing denominated in Yen or any continuation of Eurocurrency Rate Loans
denominated in Yen, and (c) one Business Day prior to the requested date of any
U.S. Borrowing of Base Rate Loans or of any conversion of Eurocurrency Rate
Loans denominated in Dollars to Base Rate Loans.  Each U.S. Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount permitted by Section 6.1.1.  Each U.S. Borrowing of or conversion to Base
Rate Loans shall be in a principal amount permitted by Section 6.1.1.  Each U.S.
Loan Notice shall specify (i) the jurisdiction of the applicable U.S. Borrower
and whether such Borrower is a Foreign Borrower, (ii) whether such U.S. Borrower
is requesting a U.S. Borrowing, a conversion of U.S. Loans denominated in
Dollars from one Type of Dollar-denominated Loans to the other, or a
continuation of Eurocurrency Rate Loans, (iii) the requested date of the U.S.
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of U.S. Loans to be borrowed, converted
or continued, (v) the Type of U.S. Loans to be borrowed or to which existing
U.S. Loans denominated in Dollars are to be converted, (vi) if applicable, the
duration of the Interest Period with respect thereto and (vii) the currency of
the U.S. Loans to be borrowed, continued or converted.  If the

 

--------------------------------------------------------------------------------

 

requesting U.S. Borrower fails to specify a currency in a U.S. Loan Notice
requesting a U.S. Borrowing, then the U.S. Loans so requested shall be made in
Dollars.  If the requesting U.S. Borrower fails to specify a Type of U.S. Loan
in a U.S. Loan Notice or if the requesting U.S. Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable U.S. Loans
shall be made as, or converted to, Base Rate Loans; provided that in the case of
a failure to timely request a continuation of U.S. Loans denominated in an
Alternative Currency of the U.S. Tranche, such U.S. Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans.  If the requesting U.S. Borrower requests a
U.S. Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
any such U.S. Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  No U.S. Loan may be
converted into or continued as a U.S. Loan denominated in a different currency,
but instead must be repaid in the original currency of such U.S. Loan and
reborrowed in the other currency.

 

1.6

U.S. Prepayments. The lead-in in Clause (a) of the first proviso in Section
3.4.1 is deleted and replaced with the following:

(a) such notice must be in a form acceptable to Administrative Agent and be
received by Administrative Agent not later than 11:00 a.m.,

 

1.7

Yen Borrowing Procedures. Section 4.3.1 is deleted and replaced with the
following:

Section 4.3.1 Procedures for Yen Borrowings.  Each Yen Borrowing, each
conversion of Yen Loans denominated in Dollars or Yen from one Type of
Dollar-denominated Loans or Yen-denominated Loans, as applicable, to the other
and each continuation of Eurocurrency Rate Loans shall be made upon the
requesting Yen Borrower’s irrevocable notice to Administrative Agent, which may
be given by (A) telephone or (B) a Yen Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to Administrative Agent of a
Yen Loan Notice.  Each such notice must be received by Administrative Agent not
later than 11:00 a.m., (a) four Business Days prior to the requested date of any
Yen Borrowing of, conversion to or continuation of Eurocurrency Rate Loans and
(b) two Business Days prior to the requested date of any Yen Borrowing of Base
Rate Loans or ABR Rate Loans or of any conversion of Eurocurrency Rate Loans
denominated in Yen or Dollars to ABR Rate Loans or Base Rate Loans,
respectively. Each Yen Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount permitted by Section
6.1.1. Each Yen Borrowing of or conversion to Base Rate Loans or ABR Rate Loans
shall be in a principal amount permitted by Section 6.1.1.  Each Yen Loan Notice
shall specify (i) the jurisdiction of the applicable Yen Borrower and whether
such Borrower is a Foreign Borrower, (ii) whether the applicable Yen Borrower is
requesting a Yen Borrowing, a conversion of Yen Loans denominated in Dollars or
Yen from one Type of Dollar-denominated Loans or Yen-denominated Loans, as
applicable, to the other, or a continuation of Eurocurrency Rate Loans,
(iii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iv) the principal amount of Yen
Loans to be borrowed, converted or continued, (v) the Type of Yen Loans to be
borrowed or to which existing Yen Loans are to be converted, (vi) if applicable,
the duration of the Interest Period with respect thereto and (vii) the currency
of the Yen Loans to be borrowed, continued or converted.  If the requesting Yen
Borrower fails to specify a currency in a Yen Loan Notice requesting a Yen
Borrowing, then the Yen Loans so requested shall be made in Yen.  If the
requesting Yen Borrower fails to specify a Type of Yen Loan in a Yen Loan Notice
or fails to give a timely notice requesting a conversion or continuation, then
(A) if the applicable Yen Loans are denominated in Dollars, such Yen Loans shall
be made as, or converted to, Base Rate Loans; (B) if the applicable Yen Loans
are denominated in Yen, such Yen Loans shall be made as, or converted to, ABR
Rate Loans; and (C) if the applicable Yen Loans are denominated in a currency
other than Dollars or Yen, such Yen Loans shall be made in the currency
requested or, in the case of a continuation, continued in the same currency, as
Eurocurrency Rate Loans with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans or ABR Rate Loan, as applicable, shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans.  If the requesting Yen Borrower
requests a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in any such Yen Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.  No Yen Loan
may be converted into or continued as a Yen Loan denominated in a different
currency, but instead must be repaid in the original currency of such Yen Loan
and reborrowed in the other currency.

 

1.8

Yen Prepayments. The lead-in in Clause (a) of the first proviso in Section 4.4.1
is deleted and replaced with the following:

(a) such notice must be in a form acceptable to Administrative Agent and be
received by Administrative Agent not later than 11:00 a.m.,

 

--------------------------------------------------------------------------------

 

 

1.9

Sterling Borrowing Procedures. Section 5.3.1 is deleted and replaced with the
following: 

Section 5.3.1 Procedures for Sterling Borrowings.  Each Sterling Borrowing, each
conversion of Sterling Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other, and each continuation of Eurocurrency
Rate Loans shall be made upon the requesting Sterling Borrower’s irrevocable
notice to Administrative Agent, which may be given by (A) telephone or (B) a
Sterling Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to Administrative Agent of a Sterling Loan Notice.  Each
such notice must be received by Administrative Agent not later than 11:00 a.m.
(a) three Business Days prior to the requested date of any Sterling Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans (other than a
Sterling Borrowing denominated in Yen), (b) four Business Days prior to the
requested date of any Sterling Borrowing denominated in Yen or any continuation
of Eurocurrency Rate Loans denominated in Yen, and (c) one Business Day prior to
the requested date of any Sterling Borrowing of Base Rate Loans or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Loans.  Each Sterling Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount permitted by Section
6.1.1.  Each Sterling Borrowing of or conversion to Base Rate Loans shall be in
a principal amount permitted by Section 6.1.1.  Each Sterling Loan Notice shall
specify (i) the jurisdiction of the applicable Sterling Borrower and whether
such Borrower is a Foreign Borrower, (ii) whether such Sterling Borrower is
requesting a Sterling Borrowing, a conversion of Sterling Loans denominated in
Dollars from one Type of Dollar-denominated Loans to the other, or a
continuation of Eurocurrency Rate Loans, (iii) the requested date of the
Sterling Borrowing, conversion or continuation, as the case may be (which shall
be a Business Day), (iv) the principal amount of Sterling Loans to be borrowed,
converted or continued, (v) the Type of Sterling Loans to be borrowed or to
which existing Sterling Loans denominated in Dollars are to be converted,
(vi) if applicable, the duration of the Interest Period with respect thereto and
(vii) the currency of the Sterling Loans to be borrowed, continued or
converted.  If the requesting Sterling Borrower fails to specify a currency in a
Sterling Loan Notice requesting a Sterling Borrowing, then the Sterling Loans so
requested shall be made in Dollars.  If the requesting Sterling Borrower fails
to specify a Type of Sterling Loan in a Sterling Loan Notice or if the
requesting Sterling Borrower fails to give a timely notice requesting a
continuation, then the applicable Sterling Loans shall be made as, or converted
to, Base Rate Loans; provided that in the case of a failure to timely request a
continuation of Sterling Loans denominated in an Alternative Currency of the
Sterling Tranche, such Sterling Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one month.  Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans.  If the requesting Sterling Borrower requests a Sterling Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans in any such
Sterling Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.  No Sterling Loan may be
converted into or continued as a Sterling Loan denominated in a different
currency, but instead must be repaid in the original currency of such Sterling
Loan and reborrowed in the other currency.

 

1.10

Sterling Prepayments. The lead-in in Clause (a) of the first proviso in Section
5.4.1 is deleted and replaced with the following:

(a) such notice must be in a form acceptable to Administrative Agent and be
received by Administrative Agent not later than 11:00 a.m.,

 

1.11

FATCA. Section 7.1.7 is amended by adding the following at the end thereof:

For purposes of determining withholding Taxes imposed under FATCA, from and
after January 22, 2015, the Loan Parties and Administrative Agent shall treat
(and the Lenders hereby authorize Administrative Agent to treat) the Obligations
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

1.12

The Platform. The last full sentence of Section 14.2.3 is deleted and replaced
with the following:

In no event shall Administrative Agent, either Arranger or any of their
respective Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s, Administrative Agent’s or either
Arranger’s transmission of Borrower Materials or notices through the Platform,
any other electronic platform or electronic messaging service, or through the
internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or any of its Affiliates; provided that in no
event shall any Agent Party have any liability to any Loan Party, any Lender

 

--------------------------------------------------------------------------------

 

or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

1.13

Electronic Execution of Assignments. The text of Section 14.6.7 is deleted and
replaced with “[Reserved]”.

 

1.14

E-signatures. The following is added to the end of Article XIV as new Section
14.25:

Section 14.25 Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, the Loan Notices and waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Administrative Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state law based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, Administrative Agent
is under no obligation to agree to accept electronic signatures in any form or
in any format unless expressly agreed to by Administrative Agent pursuant to
procedures approved by it.

SECTION 2 EFFECTIVENESS. The amendment set forth in Section 1 above shall become
effective upon Administrative Agent’s receipt (which may be by facsimile or
electronic mail, followed promptly by originals) of counterparts of this
Amendment, executed by Prologis, General Partner, Administrative Agent and the
Required Lenders, sufficient in number for distribution to Administrative Agent
and Prologis.

SECTION 3 RATIFICATIONS. Each Loan Party that is a party hereto (a) ratifies and
confirms all provisions of the Loan Documents to which it is a party as amended
by this Amendment and (b) confirms that no guaranty by such Loan Party under the
Loan Documents is released, reduced, or otherwise adversely affected by this
Amendment and that each such guaranty continues to guarantee and secure full
payment and performance of the present and future Obligations of Borrowers as
set forth under the Loan Documents.  

SECTION 4 MISCELLANEOUS.

4.1 Continuing Effectiveness, etc. As herein amended, the Loan Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.  After the effectiveness hereof, all references in the Loan Agreement
and any related document to the “Loan Agreement” or similar terms shall refer to
the Loan Agreement as amended hereby. This Amendment is a Loan Document.

4.2 Incorporation of Loan Agreement Provisions. The provisions of Sections 14.4
(Expenses; Indemnity; Damage Waiver), 14.14 (GOVERNING LAW; JURISDICTION; ETC.)
and 14.15 (Waiver of Jury Trial) are incorporated herein by reference as if set
forth in full herein, mutatis mutandis.

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

PROLOGIS, L.P.,

a Delaware limited partnership

 

 

By:

Prologis, Inc., its sole general partner

 

 

 

By:

     /s/ Gayle Starr

 

 

Name: Gayle Starr

 

 

Title: Senior Vice President

 

 

 

PROLOGIS, INC.

 

 

By:

     /s/ Gayle Starr

 

Name: Gayle Starr

 

Title: Senior Vice President

 

 

 



 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)

--------------------------------------------------------------------------------

Executed as of the date first written above.

 

AGENTS:

 

BANK OF AMERICA, N.A.,

as Administrative Agent and a Euro Lender

 

 

By:

/s/ Will T. Bowers, Jr

 

Will T. Bowers, Jr., Senior Vice President

 

 

 



 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)

--------------------------------------------------------------------------------

Executed as of the date first written above.

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent and a Euro Lender

 

By:

/s/ Brendan M. Poe

 

Brendan M. Poe, Executive Director

 

 

 



 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)

--------------------------------------------------------------------------------

Executed as of the date first written above.

 

LENDERS:

 

THE BANK OF NOVA SCOTIA,

as a Euro Lender

 

By:

/s/ Winston Lua

 

Name:

Winston Lua

 

Title:

Director

 

 

 



 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)

--------------------------------------------------------------------------------

Executed as of the date first written above.

 

BNP PARIBAS,

as a Euro Lender

 

By:

/s/ Pawei Zelezik

 

Name:

Pawei Zelezik

 

Title:

Vice President

 

 

By:

/s/ Kwang Kyun Choi

 

Name:

Kwang Kyun Choi

 

Title:

Vice President

 

 

 



 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)

--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CITIBANK N.A.,

as a Euro Lender

 

By:

/s/ John C. Rowland

 

John C. Rowland, Vice President

 

 

 



 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)

--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CREDIT AGRICOLE CORPORATE AND

INVESTMENT BANK,

as a Euro Lender

 

 

By:

/s/ William Knickerbocker

 

Name:

William Knickerbocker

 

Title:

Director

 

 

By:

/s/ Adam Jenner

 

Name:

Adam Jenner

 

Title:

Vice President

 

 

 



 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)

--------------------------------------------------------------------------------

Executed as of the date first written above.

 

GOLDMAN SACHS BANK USA,

as a Euro Lender

 

 

By:

/s/ Michelle Latzoni

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

 

 



 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)

--------------------------------------------------------------------------------

Executed as of the date first written above.

 

HSBC BANK USA, N.A.,

as a Euro Lender

 

By:

/s/ Christian Sumulong

 

Name:

Christian Sumulong

 

Title:

Vice President

 

 

 



 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)

--------------------------------------------------------------------------------

Executed as of the date first written above.

 

MORGAN STANLEY BANK, N.A.,

as a Euro Lender

 

 

By:

/s/ Dominic Zangari

 

Name:

Dominic Zangari

 

Title:

Authorized Signatory

 

 

 



 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)

--------------------------------------------------------------------------------

Executed as of the date first written above.

 

THE ROYAL BANK OF SCOTLAND PLC,

as a Euro Lender

 

By:

/s/ Jeannine Pascal

 

Name:

Jeannine Pascal

 

Title:

Vice President

 

 

 

Signature Page to Prologis, L.P.

First Amendment to Senior Term Loan Agreement

(2015)